
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 228
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Reed (for
			 himself, Mr. Gingrey of Georgia, and
			 Mr. Franks of Arizona) submitted the
			 following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Directing the Clerk of the House of
		  Representatives to place a real time display of the United States gross
		  national debt in the House Chamber.
	
	
		Whereas Members of Congress should keep the gross national
			 debt in mind when debating legislation that would affect the Nation’s fiscal
			 situation;
		Whereas by displaying our national debt in real time in
			 the House Chamber, Members of Congress can better debate our Nation’s fiscal
			 situation;
		Whereas from 1791 to 1984, the total accumulated Federal
			 deficit was $1.5 trillion;
		Whereas the projected Federal deficit for 2011 is $1.5
			 trillion;
		Whereas Members of Congress should be constantly reminded
			 that the gross national debt must be reduced;
		Whereas a real-time display of the gross national debt
			 will inform every Member of Congress of the need to take action to reduce the
			 debt;
		Whereas the exact amount of the gross national debt will
			 be known and updated with every action affecting the amount of debt; and
		Whereas display of the national debt in the chamber of the
			 House of Representatives will be a sign that representatives are committed to
			 reducing the national debt: Now, therefore, be it
		
	
		1.Placement of National debt
			 clock on the House floor
			(a)Responsibilities
			 of ClerkThe Clerk of the
			 House of Representatives shall place a real-time display of the United States
			 gross national debt, as calculated by the Secretary of the Treasury, in the
			 House Chamber in clear view of the Members.
			(b)RegulationsThe
			 Clerk shall carry out this resolution in accordance with regulations
			 promulgated by the Committee on House Administration.
			
